Citation Nr: 1519091	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar strain, thoracic spine degenerative disc disease (DDD), disc protrusion, and neuroforaminal narrowing, prior to September 17, 2010, and in excess of 20 percent thereafter.  

2.  Entitlement to a separate compensable disability rating for a neurological disability, to include radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the pendency of the appeal, a February 2012 RO decision granted an increased 20 percent disability rating for lumbar strain, thoracic spine degenerative disc disease (DDD), disc protrusion, and neuroforaminal narrowing, effective September 17, 2010; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Given the evidence of record, the Board has included the additional issue of entitlement to a separate compensable disability rating for a neurological disability, to include radiculopathy of the left lower extremity.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to September 17, 2010, the Veteran's service-connected lumbar strain, thoracic spine DDD, disc protrusion, and neuroforaminal narrowing, was manifested by chronic pain with subjective neurologic complaints, no objective signs of IVDS or chronic and permanent nerve root involvement, forward flexion to 90 degrees, and combined range of motion of the thoracolumbar spine of 185 degrees, all of which is most nearly approximated by the assigned 10 percent disability rating.  

2.  Since September 17, 2010, the Veteran's service-connected lumbar strain, thoracic spine DDD, disc protrusion, and neuroforaminal narrowing, is manifested by subjective chronic pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness, and objective tenderness, decreased motion, negative neurological examination, and forward flexion limited to no worse than 40 degrees with pain, all of which is most nearly approximated by the assigned 20 percent disability rating.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for lumbar strain, thoracic spine degenerative disc disease (DDD), disc protrusion, and neuroforaminal narrowing, prior to September 17, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within November 2007, May 2009, and October 2010 notice letters which were sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

VA examinations concerning the Veteran's service-connected thoracolumbar strain were provided in January 2008, September 2010, and November 2010.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected thoracolumbar spine disability since he was last examined in November 2010.  38 C.F.R. § 3.327(a) (2014).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  For these reasons, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Increased Ratings - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's September 2007 claim, or from September 2006 to the present.  The RO has assigned a staged rating since September 17, 2010; thus, the Board will consider the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected thoracolumbar spine disability is evaluated as 10 percent disabling prior to September 17, 2010, and 20 percent disabling since that time, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 10 percent for lumbar strain, thoracic spine DDD, disc protrusion, and neuroforaminal narrowing, prior to September 17, 2010, and in excess of 20 percent thereafter, is not warranted.  



II.A.  Prior to September 17, 2010

The Veteran filed his claim for an increased disability rating in September 2007.  At that time, he reported that his condition had worsened in severity; specifically, he stated that his nerve bulges and protrusions had progressed to nerve impingement.  

Private treatment records contain the results of an April 2007 MRI which revealed moderate right paracentral disc protrusion at L4-L5 with impingement of the exiting right L4 and transversing L5 nerve roots, mild right paracentral disc protrusion at L5-S1 with impingement of the exiting right L5 and transversing S1 nerve roots, and no evidence of infection, fracture, or tumor.  

VA treatment records from June 2007 document the Veteran's report of lower back pain which radiated down his right leg and required treatment with pain medication.  Upon physical examination, he displayed a normal gait with tenderness in the lumbosacral spine and full range of flexion with pain, although it was noted that he had to walk his hands up his thighs to straighten his back up.  There was no abnormal curvature of the spine, and a neurological examination was intact.  

The Veteran was first afforded a VA examination in conjunction with his increased rating claim in January 2008.  He reported symptoms including lower back pain, stiffness, decreased range of motion, and weakness.  He stated his back pain, which traveled down his leg to his foot, occurred six times per week for five hours each time, and was relieved with rest and Flexeril medication.  He reported treatment including physical therapy, but denied any incapacitation from the condition.  Physical examination revealed the following range of motion findings:  forward flexion to 90 degrees (without noted objective evidence of painful motion); extension to 25 degrees; right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees (each with objective evidence of painful motion at the end of the range of motion).  There was no additional loss of range of motion upon repetition and no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination noted.  The Veteran's posture and gait were normal, with no assistive devices required for ambulation.  There was no evidence of radiating pain on movement, muscle spasm, or guarding noted.  Motor function, sensory, and reflex testing were all normal, without any atrophy or ankylosis.  There were no signs of IVDS or chronic and permanent nerve root involvement.  The examiner ultimately continued the VA established diagnosis of lumbar strain, thoracic spine DDD, T8-9 and T9-10 disc protrusion, and neuroforaminal narrowing, based on subjective chronic low back pain and objective tenderness and reduced range of motion.  

The Veteran's July 2008 notice of disagreement (NOD) reported his disagreement with the assigned 10 percent disability rating and stated that his condition was inaccurately diagnosed based upon an incomplete examination.  

VA treatment records from September 2008 document a follow up regarding the Veteran's low back pain, which he reported was ongoing and treated with Naprosyn.  Physical examination revealed minor tenderness of the lumbosacral spine, a negative straight leg-raising test, and no clubbing, cyanosis, or edema of the extremities.  A radiographic study of the lumbar spine revealed no gross abnormality.  

The Veteran's September 2009 VA Form 9 substantive appeal stated that there was not enough emphasis placed on his full range of motion.  The Veteran reported that he could bend over to 30 degrees, but that he had difficulty standing or straightening back up.  Finally, the Veteran reported that his condition interfered with his daily life and responsibilities at home and work.  

In August 2010, the Veteran reported that his condition had increased in intensity over the recent months.  He stated that even with physical therapy treatment, he was still experiencing difficulty getting around and had requested a cane and disabled placard for getting around.  He also noted that he was unable to assist with caring for his children.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 10 percent prior to September 17, 2010.  

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented as forward flexion of the thoracolumbar spine was documented to 90 degrees and combined range of motion of the thoracolumbar spine of 185 degrees upon VA examination in January 2008.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the January 2008 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report his observable symptoms, including back pain and numbness or pain in his lower extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant, chronic back pain, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  To the extent the Veteran reported subjective neurologic pain radiating to the lower extremities, and the medical evidence of record documents related nerve impingement, the Board notes that it has specifically addressed the issue of entitlement to a separate compensable disability rating for a neurological disability in the remand portion below.  

However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for the Veteran's back disability on appeal.  

To the extent that the Veteran has alleged inadequacy in the January 2008 VA examination, the Board finds that his general assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  

With regard to the Veteran's assertion that full ranges of motion were not tested at the January 2008 VA examination, this general assertion is inconsistent with the specifically reported clinical measures in the examination report.  Moreover, the Board has acknowledged and considered June 2007 VA treatment records which document that while the Veteran displayed full forward flexion, it was also noted that he had to walk his hands up his thighs to straighten his back up.  

In sum, the evidence does not reflect irregularities or inadequacies in the January 2008 VA examination or the resulting examination report, which the Board finds to be adequate for rating purposes.  

Specifically, the probative and detailed findings of the January 2008 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's normal range of motion, with complaints of painful motion.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to September 17, 2010.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From September 17, 2010

The Veteran was afforded another VA examination in September 2010.  At that time, he reported that his symptoms included a tightening sensation and pain through his legs and occasional numbness in his toes.  He reported paresthesias, decreased motion, stiffness, weakness, spasm, and constant, moderate, and daily spine pain which radiated to his left thigh and left great toe.  He also reported an incapacitating episode in March 2010 when he reported to the emergency room.  Upon physical examination, the Veteran displayed a normal posture with the use of a cane for ambulation.  There was no muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Range of motion findings included the following:  forward flexion to 45 degrees; extension to 30 degrees; left lateral flexion to 25 degrees; right lateral flexion to 15 degrees; and right and left lateral rotation to 15 degrees.  There was objective evidence of painful motion upon range of motion testing, with no additional loss of range of motion upon repetition.  Reflex testing revealed diminished reflexes (+1) bilaterally at the ankles and knees, with normal plantar reflexes bilaterally.  Sensory testing revealed normal results, without dysesthesias.  Motor strength testing was also normal, with normal muscle tone and no atrophy.  The examiner diagnosed lumbar spondylosis L4-L5 with degenerative disc central and right paramedian/lateral disc protrusion and mild spinal canal stenosis, effacement of the right L5 nerve root, and sever left moderate right neural foraminal narrowing with radiculopathy left, all of which limited the Veteran's ability to do demonstrations at work, although he could stand at a podium for hours, and his ability to assist with his children and chores at home.  

In November 2010, the Veteran submitted two lay statements from coworkers which detail the impact of his spine disability on his ability to function at work, specifically in demonstrations which require strenuous physical activity, as well as at home.  

Most recently, the Veteran was afforded a VA examination in November 2010.  The examiner reviewed the Veteran's claims file and conducted an in-person physical examination.  The Veteran reported symptoms including low back pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He denied any bowel or bladder problems related to his spine.  He reported severe pain radiating down his left leg which occurred three times per day for four to six hours, relieved by rest and pain medication.  He stated that he could function with medication, but that during flare-ups, he experienced pain upon bending, lifting, sitting for long periods of time, in addition to limited bending or rotation.  He denied any hospitalization or surgery for his condition but reported an incapacitating episode in March 2010 for six days, which included recommended bed rest by the emergency room physician.  He reported functional limitation including inability to do household chores, limited ability to demonstrate skills at work, and difficulty going up stairs at work.  

Upon physical examination, the Veteran displayed normal posture, with a dragging gait on the left side due to pain, and unsteady walking which required the use of a cane for ambulation.  Range of motion findings were documented as follows:  forward flexion to 40 degrees ; extension to 15 degrees ; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; and right and left lateral rotation to 20 degrees.  Objective evidence of painful motion was noted at the end of each range of motion, with no additional loss of range of motion upon repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted no sensory deficits or motor weakness of the lumbosacral spine, with diminished reflexes (+1) at the knee and ankle bilaterally.  There were no signs of IVDS with chronic and permanent nerve root involvement.  The examiner noted that there was no change in the established diagnosis of lumbar strain, thoracic spine DDD, T8-9 and T9-10 disc protrusion, and neuroforaminal narrowing, based on subjective pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness, and objective tenderness, decreased motion, and a negative neurological examination.  Finally, the examiner stated that there was minimal effect upon the Veteran's usual occupation and daily activities.  

Based upon the results of the September 2010 VA examination, a February 2012 RO decision granted an increased disability rating of 20 percent from the date of the examination.  The Board notes that for an increased 40 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  

Such impairment was simply not documented as forward flexion of the thoracolumbar spine was documented to 45 degrees at the September 2010 VA examination and 40 degrees at the November 2010 VA examination.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application.  While the Veteran reported incapacitating episodes with prescribed bed rest, the Board finds no evidence of record to document any incapacitating episodes with bed rest prescribed by a physician; moreover, the November 2010 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The September 2010 and November 2010 VA examinations are the most probative evidence regarding the severity of the Veteran's thoracolumbar spine disability from September 2010 to the present.  There are no more current private treatment records or VA treatment records which contain findings that allow the Board to apply the rating criteria.  Specifically, VA treatment records within the claims file from February 2014 document the Veteran's ongoing complaints of chronic lower back pain, but range of motion findings are not documented.  Importantly, the Veteran has not alleged that his condition has worsened to warrant an additional VA examination.  VA treatment records also note that the Veteran was coaching children's soccer and tee ball, and that he continued to work full-time as an Army medic instructor.  

Again, the Board points out that the Veteran is competent to report his observable symptoms, including ongoing back pain, subjective radiating pain to both lower extremities, and tingling and numbness in his extremities, although these were not objectively documented upon examination.  See Layno, 6 Vet. App. 465.  To the extent the Veteran continues to endorse chronic back pain, such pain is adequately considered in the assigned 20 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  His reports of radiating pain to his lower extremities are addressed in the remand portion below regarding potential entitlement to a separate disability rating for a neurologic disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 20 percent since September 17, 2010 for his back disability on appeal.  

The probative and detailed findings of the September 2010 and November 2010 VA examiners, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's limited range of motion, with pain.  The Veteran was able to perform repetitive testing in flexion and extension, with no loss of range of motion upon repetition.  Moreover, there was no noted ankylosis, neurologic abnormality, or IVDS which might have led to an increased or additional disability rating.  To the extent that the September 2010 VA examiner diagnosed a left radiculopathy, the Board has addressed the issue of entitlement to a separate compensable disability rating for a neurological disability in the remand portion below.  

Thus, the Board finds that the assigned 20 percent initial disability rating from September 17, 2010 is appropriate, and the Veteran is not entitled to an increased disability rating.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent from September 17, 2010 for the Veteran's back disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Additionally, the Veteran has consistently denied hospitalization for his diagnosed spinal condition, and while he has reported functional impact upon his ability to work, such assertions do not rise to the level of marked interference with employment, as the November 2010 VA examiner found such limitations were minimal.  Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

The Veteran has also not contended, and the evidence does not otherwise indicate, that his thoracolumbar spine disability has rendered him unemployable.  The Board acknowledges the lay evidence of record which documents some limitations upon his work duties and the objective medical findings of some functional impact upon his ability to work; however, there is no indication that the Veteran's back disability completely prevents him from securing or following a substantially gainful occupation.  Notably, VA treatment records from February 2014 document that the Veteran continued to work full-time.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 10 percent for lumbar strain, thoracic spine DDD, disc protrusion, and neuroforaminal narrowing, prior to September 17, 2010, and in excess of 20 percent thereafter, is denied.  


REMAND

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  

The Veteran has consistently reported that his condition had progressed to include nerve involvement which manifested as radiating pain into his lower extremities.  

An April 2007 MRI revealed moderate right paracentral disc protrusion at L4-L5 with impingement of the exiting right L4 and transversing L5 nerve roots, mild right paracentral disc protrusion at L5-S1 with impingement of the exiting right L5 and transversing S1 nerve roots.  

Upon VA examination in January 2008, the Veteran again reported back pain which traveled down his leg to his foot.  However, upon physical examination, there were no sign of chronic and permanent nerve root involvement, although the examiner subsequently diagnosed lumbar strain, thoracic spine DDD, T8-9 and T9-10 disc protrusion, and neuroforaminal narrowing.  

At the September 2010 VA examination, the Veteran reported that his symptoms included a tightening sensation and pain through his legs and occasional numbness in his toes.  Reflex testing revealed diminished reflexes (+1) bilaterally at the ankles and knees, with normal plantar reflexes bilaterally and sensory testing was also normal; however, the examiner subsequently diagnosed lumbar spondylosis L4-L5 with degenerative disc central and right paramedian/lateral disc protrusion and mild spinal canal stenosis, effacement of the right L5 nerve root, and sever left moderate right neural foraminal narrowing with left radiculopathy.  

The November 2010 VA examination report also documents the Veteran's report of symptoms including severe low back pain radiating down his left leg, although he denied any bowel or bladder problems related to his spine.  Upon physical examination, there were no sensory deficits, but diminished reflexes were noted bilaterally at the knee and ankle.  There examiner stated there were no signs of IVDS with chronic and permanent nerve root involvement and he made no change in the established diagnosis of lumbar strain, thoracic spine DDD, T8-9 and T9-10 disc protrusion, and neuroforaminal narrowing, based on subjective symptoms including pain, paresthesia, and numbness, and a negative objective neurological examination.  

The Board finds that the evidence is inconsistent as to whether the Veteran has a separate associated neurological disability, to include radiculopathy of the left lower extremity.  As such, a VA examination is needed for clarification.  Thereafter, upon remand, the AOJ should afford the Veteran a relevant VA examination and adjudicate the claim of entitlement to a separate compensable disability rating for a neurological disability, to include radiculopathy of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to determine the nature of any neurological symptoms associated with his service-connected thoracolumbar spine disability.  All indicated tests and studies should be conducted.  The entire claims file, including electronic files, must be provided to the examiner for review.  Following a review of the relevant evidence and clinical evaluation, the examiner is requested to address the issue of whether the Veteran has a neurological disability associated with his service-connected thoracolumbar spine disability, to include radiculopathy of the left lower extremity.  If any associated neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

2.  Thereafter, adjudicate the issue of entitlement to a separate compensable disability rating for a neurological disability, to include radiculopathy of the left lower extremity.  If any benefit sought remains denied, provide the Veteran and his representative with appropriate notice and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


